Citation Nr: 1004513	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for fractured ribs.

4.  Entitlement to service connection for scarring, right 
hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION


The Veteran had active service from June 1969 to February 
1971.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a November 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for multiple 
claims, including scarring of the right eye and scarring of 
the right forearm.  The Veteran expressed disagreement with 
all denials made by the November 2007 rating decision.  

However, in June 2008, the RO granted service connection for 
scarring of the right eye and right forearm and assigned 
noncompensable evaluations for each disability.  A 10 
percent rating for multiple noncompensable evaluations was 
also denied, and a Statement of the Case was issued for 
these claims.  A VA Form 9 or subsequent document indicating 
a desire to continue his appeal with respect to those issues 
was not received from the Veteran, as he was informed he 
must do in the in the June 2008 cover letter.  As such these 
claims are not before the Board.  


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
fractured ribs and scarring of the right hand, which he 
contends result from a car accident in December 1969.  The 
Veteran's service treatment records contain a Clinical 
Record Cover Sheet indicating that he was injured in a car 
accident in December 1969, and spent 2 days in a private 
hospital and 18 days in a service treatment facility.  The 
remainder of the service treatment records consists of a 
June 1969 physical examination, immunization records, and 
records of periodic evaluations while the Veteran was in 
reserve status.  There are no treatment records from the 
Veteran's period of active service, to include records of 
hospitalization following a car accident in December 1969 
documented in the Clinical Record Cover Sheet.  A prolonged 
period of hospitalization such as that described in the 
cover sheet should have generated additional clinical 
treatment records.  No such records are located in the 
claims file, and it does not appear that any attempt was 
made to locate them.  As such it appears to the Board that 
the Veteran's service treatment records are incomplete and 
that there are additional private treatment records that 
have not been obtained.

In addition, the Clinical Record Cover Sheet also reflects 
that a Line of Duty determination was "Pending 
Administrative Investigation."  However, no results of that 
Line of Duty investigation are of record.

When records are in the possession of the government, VA has 
a responsibility to continue to search for such records 
until it is determined that they do not exist or that 
further attempts to obtain them would be futile.  The non-
existence or unavailability of such records must be verified 
by each Federal department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2)(3) (2009).  The record does not indicate that 
such a determination has been made in this case.  Therefore, 
a remand is required so that the RO may continue to search 
for the Veteran's missing records and document the results 
of this search.

The Board acknowledges that not all of the claims currently 
on appeal are directly related to the car accident in 
December 1969.  However, the Board is disinclined to decide 
any of the issues until a search has been conducted and all 
available service treatment records are associated with the 
claims file.  

In addition, the Veteran was afforded a VA examination of 
his hand in April 2008, which is inadequate for rating 
purposes.  After reviewing the record and examining the 
Veteran, the examiner opined that the scar on the palm of 
the right hand is probably not due to a laceration injury 
from a motor vehicle accident in 1969.  He offered no 
explanation for this conclusion, and as indicated above, his 
opinion could not have been based on a review of the 
Veteran's complete service treatment records.  

A medical opinion that contains only data and conclusions is 
accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Furthermore, an opinion that is unsupported and 
unexplained is purely speculative and does not provide the 
degree of certainty required for medical nexus evidence.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  A remand is required to afford the Veteran an 
adequate examination of his right hand scar.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO/AMC should contact the 
Veteran and ask him to complete an 
authorization for Parkland Hospital in 
Dallas, Texas to release of any and all 
medical records relating to the his 
injuries in December 1969.  Thereafter, 
these records should be obtained and 
associated with the claims file.  If no 
records are available, all attempts to 
locate them should be noted in the 
claims file.  

2.  The RO/AMC should request a search 
for additional service treatment records 
pertaining to the Veteran, particularly 
those associated with treatment referred 
to in the Clinical Record Cover Sheet 
dated in December associated with his 
available service treatment records.  
The RO/AMC is reminded that it should 
continue efforts to procure the relevant 
records relating to the Veteran's 
service until the records are located, 
it receives specific information that 
the records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records or responses 
received should be associated with the 
claims file.

3.  The RO/AMC should request a search 
for any Line of Duty determination made 
concerning the injuries the Veteran 
sustained in December 1969.

4.  After completion of the development 
requested in the first three paragraphs, 
the Veteran's claims file should be 
referred to the examiner who performed 
the April 2008 VA Scars examination for 
further review and comment.  (If that 
examiner is no longer available, then 
the Veteran's claims file should be 
referred to another appropriate 
physician for review.)  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
particularly service medical records, 
including any recently received, and 
offer an opinion as to whether it is at 
least as likely as not (i.e. 50 percent 
probability) that any scarring of the 
right hand is causally or etiologically 
related to the Veteran's active service, 
to include the car accident in December 
1969?  

A clear rationale for all opinions is 
necessary and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  

5.  After the development requested in 
the first three paragraphs has been 
completed, the RO/AMC should review the 
medical evidence of record, including 
any recently obtained service treatment 
records, and determine whether there is 
sufficient medical evidence to decide 
the remaining claims of entitlement to 
service connection for diabetes 
mellitus, pseudofolliculitis barbae and 
fractured ribs.  If there is not 
sufficient medical evidence to decide 
those claims, the RO/AMC should afford 
the Veteran any necessary examinations 
to ascertain the nature and etiology of 
any diabetes mellitus, 
pseudofolliculitis barbae and fractured 
ribs.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the Veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


